Title: From Thomas Jefferson to William Lewis, 31 March 1791
From: Jefferson, Thomas
To: Lewis, William



Sir
Philadelphia Mar. 31. 1791.

The recess of Congress permits me now to resume the subject of my letter of Aug. 12. and to acknowlege the receipt of your favors of Sept. 14. Nov. 25. and Jan. 1. with respect to British debts and property. It was thought possible then that they might come forward and discuss the interests and questions existing between the two nations; and as we knew they would assail us on the subject of the treaty, without our previously knowing the particular state or states whose proceedings they would make the ground of complaint, we wished to be in a state of preparation on every point. I am therefore to thank you particularly for having furnished us the justifications of this commonwealth in your letter of Jan. 1.—With respect to the more general object of my letter, that of making a very complete collection of all the laws in force or which were ever in force in the several states, we are now as to this state possessed of those from 1776. to 1790. I must still avail myself of your kind undertaking in your letters of Sep. 14. and Nov. 25. to continue your attention to this acquisition till we can have the whole. Indeed if you would order any bookseller to procure them according to such list as you should give him, it might greatly lessen your trouble, and he could deliver them himself at my office and recieve there his pay. Whenever you shall be so good as to  notify me of the cost of those already furnished it shall be immediately reimbursed. I am sure you are sensible of the necessity of possessing at the seat of the general government a complete collection of all the laws of all the states and hope you will perceive there were no persons so likely to make the collection judiciously as the Attornies for the districts, which must be the apology for the trouble which has been given you on this subject by him who has the honour to be with great esteem & respect Sir Your most obedt. & most humble servt,

Th: Jefferson

